DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/20 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/8/21 was filed after the mailing date of the previous Office Action on 5/29/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-7, 10, 11, 13, 14, 15 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Smith et al (WO 2015/054208 hereafter Smith) in view of Olson et al (US 2010/0266716 hereafter Olson) and Miki et al (Near-Infrared Dye-Conjugated Amphiphilic Hyaluronic Acid Derivatives as a Dual Contrast Agent for In Vivo Optical and Photoacoustic Tumor Imaging; Biomacromolecules, 16, 2015, 219-227).
Smith discloses a sterile injectable solution comprising water and a hydrophilic polymer where the polymer comprises a polysaccharide gum and where the injectable solution exhibits decreasing viscosity under shear (abstract, 0021-0025, 0028, 0030].  The injectable solution comprise colorants [0030].  The formulation is thixotropic and a pseudoplastic fluid [0028]. The sterile injectable solution is provided via syringe [0038].  The included dyes can comprise indigo carmine and methylene blue [0030].
While the dye molecules of the Smith are included in the injectable fluid, the reference is silent to the means of their inclusion i.e. the binding means of the dye to the polymer.  The use of covalently bound dyes is known in the art as seen in the Olson patent.
Olson discloses an injectable composition comprising safe photodynamic agents [abstract, 0047-49].  The photodynamic agents include reactive dyes such as rhodamine, indigo carmine and methylene blue which are covalently bound to the stabilizing material such as a polymer [0055].  It would have been obvious to substitute the dyes of Olson into the formulation of Smith as they disclose similar dyes and aqueous solutions for injection. 
While this combination provides a stable, sterile injectable formulation, the combination is silent to the absorption and emission wavelengths.  The use of conjugated dyes which absorb at one wavelength and emit at a different wavelength is known in the art as seen in the Miki study.

With these aspects in mind it would have been obvious to combine the prior art with an expected result of a stable and sterile injectable formulation useful in imaging procedures. It would have been obvious to include the dye molecules of Olson and Miki into the formulation of Smith, at the suggestion of Smith, in order to produce a stable imaging formulation that is injectable.  This combination would have been obvious as the formulations solve the same problem.  
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/24/20, with respect to the rejection(s) of claim(s) 1, 3-7, 10, 11, 13, 14 and 21-25 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the above recited rejections.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618